Case: 14-30935      Document: 00512880561         Page: 1    Date Filed: 12/23/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                      No. 14-30935                                 FILED
                                                                           December 23, 2014

BOBBY LEE PARKS, SR.,
                                                                              Lyle W. Cayce
                                                                                   Clerk

                                                 Plaintiff-Appellant

v.

POLICE DEPARTMENT OF STONEWALL,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:14-CV-1085


Before KING, JOLLY and HAYNES, Circuit Judges.
PER CURIAM: *
       Bobby Lee Parks, Sr., Louisiana prisoner # 332119, seeks leave to
proceed in forma pauperis (IFP) on appeal of the district court’s dismissal of
his 42 U.S.C. § 1983 complaint as frivolous and his mandamus petition for
failure to state a claim upon which relief may be granted. His IFP motion is
construed as a challenge to the district court’s certification determination that
his appeal was not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202
(5th Cir. 1997).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30935       Document: 00512880561   Page: 2   Date Filed: 12/23/2014


                                  No. 14-30935

      Parks does not address in his IFP motion or brief the district court’s
reasons for its certification decision or its dismissal of his complaint and
mandamus petition. Rather, his IFP motion and supporting brief address only
his financial eligibility for IFP status. Thus, he has abandoned any challenge
he could have raised to the district court’s certification decision, see Brinkmann
v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987), and
has failed to show that his appeal “involves legal points arguable on their
merits (and therefore not frivolous),” Howard v. King, 707 F.2d 215, 220 (5th
Cir. 1983) (internal quotation marks and citation omitted).
      As Parks has failed to show that the appeal has arguable merit, his
motion for leave to proceed IFP is DENIED, and the appeal is DISMISSED as
frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2. The district
court’s dismissal of Parks’s § 1983 complaint as frivolous and this court’s
dismissal of his appeal as frivolous both count as strikes for purposes of 28
U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir.
1996). Parks is CAUTIONED that if he accumulates three strikes, he will not
be able to proceed IFP in any civil action or appeal while he is incarcerated or
detained in any facility unless he is under imminent danger of serious physical
injury. See § 1915(g).




                                        2